Citation Nr: 0028230	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of both 
hands.

4.  Entitlement to service connection for epididymitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Evaluation of a right knee disorder, currently evaluated 
as noncompensable.

8.  Evaluation of residuals of a fracture of the right ankle, 
currently evaluated as noncompensable.

9.  Evaluation of residuals of a fracture of the little 
finger of the left hand, currently evaluated as 
noncompensable.

10.  Evaluation of residuals of a fracture of the index 
finger of the left hand, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
right knee disorder, residuals of a fracture of the right 
ankle, residuals of a fracture of the left little finger, and 
residuals of a fracture of the left index finger assigning 
noncompensable evaluations to all.  The RO also denied 
service connection for arthritis of the left knee, arthritis 
of both hands, epididymitis, sinusitis, a left shoulder 
disorder, and PTSD.


FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible.

2.  Competent medical evidence showing a nexus between 
degenerative joint disease of the left knee and the veteran's 
active service is not of record.

3.  Competent evidence of a current medical diagnosis of 
arthritis of the hands is not of record.

4.  Competent evidence of a current medical diagnosis of 
epididymitis is not of record.

5.  Competent evidence of a current medical diagnosis of 
sinusitis is not of record.

6.  Competent evidence of a current medical diagnosis of a 
left shoulder disorder is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The veteran's claim for service connection for arthritis 
of the left knee is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claim for service connection for arthritis 
of both hands is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim for service connection for 
epididymitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's claim for service connection for sinusitis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The veteran's claim for service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may be granted for arthritis if it is manifest to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  PTSD

The veteran contends that he developed PTSD as a result of 
traumatic events he witnessed on board the USS Saratoga 
during his period of active service.  At a March 1998 VA 
examination, the VA examiner diagnosed PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).  

Here, the Board notes that the veteran's assertions as to the 
alleged stressors are presumed credible, and PTSD has been 
diagnosed based on such.  Thus, as the veteran has presented 
a plausible claim, the claim is found to be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); see also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995) (truthfulness of evidence is presumed for 
purposes of determining if claim is well grounded); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

II.  Left knee arthritis

Service medical records reveal that the veteran complained of 
tenderness on the left leg just below the knee after being 
struck there.  Tenderness along the lower anterior joint line 
laterally without effusion or instability was noted.  X-ray 
study showed no effusion or fractures.  The impression was 
possible osteochondritis.  Service medical records contain no 
other complaints, findings, or diagnoses of a left knee 
disorder.  At his April 1975 separation examination, the 
evaluation of the lower extremities was normal.  

VA medical records from July 1997 show that the veteran was 
seen complaining of pain in his knees.  The veteran denied 
arthritis or trauma to the knees.  Slight swelling of the 
left knee was noted.  On evaluation, there was mild 
discomfort of the left knee on palpation and range of motion.  
The assessments included degenerative joint disease of the 
left knee and arthralgia.  At a March 1998 VA examination, 
the Axis III diagnoses included osteoarthritis of the left 
knee; however, there were no physical symptoms reported.  At 
an April 1998 VA examination, there were no complaints, 
findings, or diagnoses of a left knee disability to include 
arthritis.

The veteran's claim for service connection for arthritis of 
the left knee is not well grounded.  The veteran is competent 
to report that on which he has personal knowledge, that is 
what comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he cannot meet the burden 
imposed by section 5107(a) merely by presenting lay 
statements as to the existence of a disorder and a 
relationship between that disorder and service because there 
is no evidence that the veteran is competent to offer medical 
opinions.  Competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 608, 611 (1992).  The Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Here, the Board notes that there is no competent medical 
evidence the existence of arthritis of the left knee during 
service or within one year thereof.  Moreover, there is no 
medical opinion of record indicating a nexus between the 
veteran's diagnoses of degenerative joint disease and/or 
osteoarthritis of the left knee and his active service.  In 
view of the absence of that fact, his allegation that there 
is some relationship to service is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for arthritis of the left knee is not well 
grounded.  Accordingly, the claim for service connection for 
arthritis of the left knee is denied.  38 U.S.C.A. § 5107 
(West 1991).  

III.  Arthritis of both hands

Service medical records show that the veteran sustained 
fractures to the fourth and fifth digits when a generator 
fell on his hand during service in July 1973.  The fingers 
were placed in splints.  At his April 1975 separation 
examination, the evaluation of the upper extremities was 
normal.  

VA medical records from July to September 1997 show 
complaints of hand pain for approximately 15 years.  The 
veteran reported that he was a mechanic.  On evaluation, 
there was full range of motion of the upper extremities.  The 
assessments included arthralgias and possible carpal tunnel 
syndrome.  A September 1997 VA electromyography revealed 
bilateral carpal tunnel syndrome.  At an April 1998 VA 
general medical examination, the veteran reported his left 
hand with fractures of the 4th and 5th fingers during service.  
There were no complaints pertaining to the right hand.  On 
evaluation, it was noted that the veteran was left hand 
dominant.  The diagnoses included status post heel fracture 
of the distal phalanx of the left fifth finger.  There were 
no findings of arthritis on x-ray.  (The Board notes that the 
RO has granted service connection for residuals of a fracture 
of the left little finger and residuals of a fracture of 
index finger of the left hand.)

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has arthritis of both hands which is attributable to 
service is not competent and does not establish well grounded 
claim.  Chelte v. Brown, 10 Vet. App. 268 (1997).  His 
statements cannot serve to well ground the claim because the 
veteran is not competent to make such an allegation, as such 
require competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. 
App. at 93.  

In the instant case, there is a finding of arthralgia; 
however, there is no indication of where arthralgia was 
found.  Moreover, service medical records contain no 
diagnosis of arthritis and there is no medical evidence of 
arthritis within one year of service.  Thus, although the 
veteran has claimed that he has arthritis of both hands, the 
record contains no medical evidence of diagnoses of arthritis 
of both hands following service.  The Court has held that in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Similarly, in the absence of disease or injury, a 
claim is not well grounded.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Accordingly, the claim for service 
connection for arthritis of both hands is denied.  38 
U.S.C.A. § 5107 (West 1991).

IV.  Epididymitis
 
Service medical records indicate that the veteran was treated 
for epididymitis during service.  At his April 1975 
separation examination, the evaluation of the genitourinary 
system was normal.  

VA medical records from 1997 show no complaints, findings, or 
diagnoses of epididymitis.  At the April 1998 VA examination, 
the examiner specifically noted that there were no residuals 
of epididymitis.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has epididymitis which began in service is not 
competent and does not establish well grounded claim.  
Chelte, 10 Vet. App. 268.  His statements cannot serve to 
well ground the claim because the veteran is not competent to 
make such an allegation, as such require competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit, 5 Vet. App. at 93.  Here, 
although the veteran has claimed that he has epididymitis, 
the record contains no medical evidence of a diagnosis of 
epididymitis since service.  The Court has held that in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143-44.  Similarly, in the absence of disease or 
injury, a claim is not well grounded.  Sanchez-Benitez, 13 
Vet. App. 282.  Accordingly, the claim for service connection 
for epididymitis is denied.  38 U.S.C.A. § 5107 (West 1991).

V.  Sinusitis

Service medical records show that the veteran was treated for 
nasal congestion and sinusitis during service.  At his April 
1975 separation examination, evaluation of the sinuses was 
normal.  

At an April 1998 VA examination, his history of sinusitis in 
1972 and 1973 without treatment was noted.  The examiner 
specifically noted that there was no residual from sinusitis.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has sinusitis which began in service is not competent 
and does not establish well grounded claim.  Chelte, 10 Vet. 
App. 268.  His statements cannot serve to well ground the 
claim because the veteran is not competent to make such an 
allegation, as such require competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Here, although the veteran has 
claimed that he has sinusitis, the record contains no medical 
evidence of a diagnosis of sinusitis since service.  The 
Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  Similarly, in 
the absence of disease or injury, a claim is not well 
grounded.  Sanchez-Benitez, 13 Vet. App. 282.  Accordingly, 
the claim for service connection for sinusitis is denied.  38 
U.S.C.A. § 5107 (West 1991).


VI.  Left shoulder disorder

Service medical records reflect that the veteran suffered 
abrasions to his left shoulder from a motorcycle accident.  
X-ray evaluation of the left shoulder was negative.  At his 
April 1975 separation examination, the evaluation of the 
upper extremities was normal.

A July 1997 VA medical record shows that the veteran 
experienced mild discomfort with left shoulder abduction.  
However, the record does not contain a diagnosis of a left 
shoulder disability.  There were no complaints, findings, or 
diagnosis of a left shoulder disorder at the April 1998 VA 
medical examination.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has a left shoulder disorder which began in service 
is not competent and does not establish well grounded claim.  
Chelte, 10 Vet. App. 268.  His statements cannot serve to 
well ground the claim because the veteran is not competent to 
make such an allegation, as such require competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit, 5 Vet. App. at 93.  Here, 
although the veteran has claimed that he has a left shoulder 
disorder, the record contains no medical evidence of a 
diagnosis of a left shoulder disorder since service.  The 
Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  Similarly, in 
the absence of disease or injury, a claim is not well 
grounded.  Sanchez-Benitez, 13 Vet. App. 282.  Accordingly, 
the claim for service connection for a left shoulder disorder 
is denied.  38 U.S.C.A. § 5107 (West 1991).
 
The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  Service connection for arthritis of the left knee 
is denied.  Service connection for arthritis of both hands is 
denied.  Service connection for epididymitis is denied.  
Service connection for sinusitis is denied.  Service 
connection for a left shoulder disorder is denied.  


REMAND

As the Board has determined that the PTSD claim is well 
grounded claim, VA has the duty to assist the veteran in the 
development of such claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board notes that the veteran, in his 
March 1998 VA examination, has reported two stressors from 
his service onboard the USS Saratoga in 1974 and PTSD has 
been diagnosed on the basis of such.  However, the RO has 
been unable to verify from the service department that the 
veteran actually served on the USS Saratoga during the 
periods at issue and also has not verified the existence of 
the alleged stressors.  

In order to obtain the necessary verification, the veteran 
should provide the RO with the specific dates as to the 
alleged stressors, to the best of his recollection.  To this 
point, he has provided only the month and year.  Then, the RO 
should request records of his assignment from the National 
Personnel Records Center (NPRC).  The RO should also request 
verification of the stressors alleged from the U.S. Armed 
Services Center for Research of Unit Records (USACRUR) and 
from the U.S. Naval Historical Center, Washington Navy Yard, 
805 Kidder Breese SE, Washington D.C., 20374-5060.

With respect tot he increased rating claims, the Board notes 
that although the veteran had a VA examination in April 1998, 
the examiner did not make any findings of limitation of 
function due to the factors set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995, including pain, weakness, fatigability, 
or functional limitation.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all current VA 
treatment records.

2.  The RO should ask the veteran to 
provide the exact dates of the stressors 
alleged to have occurred while he served 
aboard the USS Saratoga, to the best of 
his recollection.

3.  The RO should request the veteran's 
service personnel records, to include 
his records of assignment, from NPRC.

4.  The RO should request verification 
of the stressors alleged from NPRC.  The 
RO should also request copies of the 
deck logs and Command Histories of the 
USS Saratoga from the U.S. Naval 
Historical Center covering the dates in 
1974 in which the stressors are alleged 
to have occurred.

5.  After receipt of such information, 
the veteran should again undergo VA 
psychiatric examination by a board of 
two psychiatriss to determine whether he 
suffers from PTSD.  The necessary 
psychological tests should be performed.  
The claims folder should be made 
available to the examiners. 

6.  The RO should schedule the veteran 
for VA orthopedic examination to 
determine the nature and severity of the 
right knee, right ankle, and left little 
finger and index finger disabilities.  
The orthopedic examination report should 
provide the range of motion of the right 
knee, right ankle, and left-hand index 
and little fingers.  The claims file 
should be made available to the examiner.  
The veteran's right knee, right ankle, 
and left hand index and little finger 
disabilities should be evaluated in 
compliance with the criteria set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

7.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals


 



